DETAILED ACTION
This communication is responsive to Amendment filed 07/26/2021.  
As a result of the amendment claims 1, 5, 8, 10, 15 and 18 have been amended.  Claims 1-20 are allowed.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
3.	Claims 1-20 are allowable over the prior arts of record.

4.	The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to encrypting data objects.
Claims 1, 8 and 15 are considered allowable since (1) the provisional nonstatutory double patenting rejection have been withdrawn because of the amendment; (2) the prior art of record fails to teach and /or suggest “associate a Data Encryption Key (DEK) with a file system, wherein the file system corresponds to a security domain,
encrypt data objects of a file system instance of the file system to generate encrypted data objects using the DEK, the DEK being wrapped by a Key Encryption Key (KEK) shared exclusively within the cluster,

Therefore, claims 1, 8 and 15 are presently allowed in combination of thereof all other limitations in the claims.  Their dependent claims 2-7, 9-14 and 16-20 are also allowable based on the same subject matter.
Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAWEN A PENG whose telephone number is (571)270-5215.  The examiner can normally be reached on Mon thru Fri 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUAWEN A PENG/Primary Examiner, Art Unit 2158